DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/7/22. As directed by the amendment: claim 1 has been amended, claims 3-4, 6 and 19 have been canceled, and no new claims have been added. Thus, claims 1-2, 5, 7-18 and 20-25 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-11, 16-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (10,857,315) in view of Britto et al. (6,098,619).
Regarding claim 1, in fig. 6 Brown discloses a device comprising a substrate (walls of 1) and a membrane (Col. 6, ll. 12) located within the substrate, the substrate being unconnected at a first end 3 having a first opening with two opposing edges and a second end 2 having a second opening with two further opposing edges, but is silent regarding that the substrate is two flexible substrates being connected at two opposing edges. However, in fig. 1-8 Britto teaches two flexible substrates (14 and 16) being connected at two opposing edges (where 30 and 26 meet on either side) with a medicament covered membrane in between (Col. 11, ll. 6-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s substrate with two flexible substrates that expand and collapse, as taught by Britto, for the purpose of providing an alternate housing having the predictable results of providing a housing for a medicament covered membrane and additionally for providing a compact inhaler for storage when not in use. The modified 
Regarding claim 2, the modified Brown discloses that the two flexible substrates are oblong (Fig. 1 Britto, Fig. 6 Brown).
Regarding claim 5, the modified Brown discloses that the two flexible substrates are biodegradable (paper Col. 4, ll. 35 Britto).
Regarding claim 7, the modified Brown discloses at least a portion of one or both of the two flexible substrates comprises a metallic coating (00035 foil Col. 4, ll. 35-37 Britto).
Regarding claim 8, the modified Brown discloses that the cross-section of the channel is reduced in a portion of the channel (at the free ends, Fig. 6 Brown).

Regarding claim 10, the modified Brown discloses that the channel comprises openings (at ends 3 and 2 of Brown) and the seals are adjacent (near) to the openings of the channel (Col. 6, ll. 8-10 Brown).
Regarding claim 11, the modified Brown discloses that the seals are adjacent to the membrane (Col. 6, ll. 8-10 Brown).
Regarding claim 16, the modified Brown discloses that the membrane is a mesh (Col. 5. ll. 59-Col. 6, ll. 24 Brown describes how a pressure differential delivers the medicament so the membrane must be porous and air permeable and therefore a mesh, Col. 6, ll. 62-Col. 7, ll. 3, Col. 11, ll. 13-16 Britto).
Regarding claim 17, the modified Brown discloses that the membrane is air permeable (Col. 5. ll. 59-Col. 6, ll. 24 Brown describes how a pressure differential delivers the medicament so the membrane must be porous and air permeable, Col. 6, ll. 62-Col. 7, ll. 3, Col. 11, ll. 13-16 Britto).
Regarding claim 18, the modified Brown discloses that the membrane is mounted to both flexible substrates (Col. 6, ll. 8-10 Brown, Col. 6, ll. 62-Col. 7, ll. 3, Col. 11, ll. 13-16, Fig. 11A-11B Britto).
Regarding claim 20, the modified Brown discloses that the membrane is flexible and is folded or collapsed when the device is in the first configuration (Fig. 2 Britto, the membrane may be paper, Col. 6, ll. 12 Brown).
Regarding claim 21, the modified Brown discloses that an active agent is present on the membrane (Col. 6, ll. 62-Col. 7, ll. 58, Col. 11, ll. 13-16 Britto). 
Regarding claim 22, the modified Brown discloses that the active agent is in particulate form (powder Col. 1, ll. 14 Britto).
Regarding claim 23, the modified Brown discloses that the active agent is inhalable, but is silent regarding that the active agent is inhalable insulin. However, Britto discloses that the active agent is an inhalable active agent and is insulin (Col. 7, ll. 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Brown’s inhalable active agent with inhalable insulin, as taught by Britto, for the purpose of providing an alternate medication having the predictable results of providing drug therapy to a user.
Regarding claim 24, the modified Brown discloses a method of using a device according to claim 1, the method comprising the steps: (i) providing a device according to any one preceding claim 1 (see rejection of claim 1 above); (ii) applying pressure to the two opposed connected edges of the two flexible substrates of the device to thereby move the device from the first, closed configuration, to the second, open configuration (Col. 8, ll. 3-6, Fig. 1-2 Britto); and (iii) inhaling adjacent to an opening of the device in the second configuration to thereby inhale an active agent from the membrane of the device through the channel and into the lungs (Col. 8, ll. 6-9 Britto).
. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Britto, as applied to claim 1 above, and further in view of Poree (2011/0132359).
Regarding claim 12, the modified Brown is silent regarding at least one reinforcing element. However, Poree teaches at least one reinforcing element 28 on a flexible housing of an inhaler device [0067]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Brown’s housing with a reinforcing element, as taught by Poree, for the purpose of providing rigidification ([0067] Poree) to help maintain the channel in the open configuration.
Regarding claim 13, the modified Brown discloses that one or each of the two flexible substrates comprise a reinforcing element ([0067] Poree).
Regarding claim 14, the modified Brown discloses that the at least one reinforcing element is adjacent (near) to one or both openings of the channel ([0067] Poree).
Regarding claim 15, the modified Brown discloses that the reinforcing element is a strip of material that is stiffer than the flexible substrate (rigidification means 28 on the flexible housing wall [0067], claim 30 Poree).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-18 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785